BLUEGREEN CORPORATION
BONUS AGREEMENT

 

This Bonus Agreement (this “Agreement”) dated as of May 9, 2012, between
Bluegreen Corporation (the “Company”) and David Bidgood (the “Participant”),
sets forth the terms and conditions of a bonus opportunity awarded to the
Participant by the Company.

1.                  Bonus. The Company has approved a bonus for the Participant
in the gross amount of Three Hundred Fourteen Thousand Dollars ($314,000) (the
“Bonus”), less required income tax withholding and FICA tax withholding. The
Bonus shall be paid to the Participant within fourteen (14) days of the
execution of this Agreement

2.                  Relinquishment of Stock Options. In exchange for the
opportunity to receive the Bonus, subject to the terms and conditions of this
Agreement, the Participant hereby relinquishes all of his or her rights to the
outstanding stock option awards currently held by the Participant that are
identified on Schedule A of this Agreement (the “Relinquished Equity Awards”).
In consideration for the opportunity to receive the Bonus, the sufficiency of
which the Participant acknowledges, the Participant, with the intention of
binding the Participant and his or her heirs, executors and administrators and
any person or entity claiming by or through him, does hereby release, remise,
acquit and forever discharge the Company and its Affiliates and their respective
directors, officers, successors, predecessors and assigns (collectively, the
“Released Parties”) from any and all claims, actions, causes of action,
complaints, charges, demands, rights, damages, debts, sums of money, accounts,
financial obligations, suits, expenses, attorneys’ fees and liabilities of
whatever kind or nature in law, equity or otherwise, whether accrued, absolute,
contingent, unliquidated or otherwise and whether now known or unknown,
suspected or unsuspected, which the Participant, individually or as a member of
a class, now has, owns or holds, or has at any time heretofore had, owned or
held against any Released Party, relating to the relinquishment of the
Relinquished Equity Awards.

3.                  Miscellaneous.

(a)                Source of Payments. The general funds of the Company shall be
the sole source of payment under this Agreement, and no person shall have any
obligation to establish any separate fund or trust or other segregation of
assets to provide for distributions under this Agreement. Nothing contained in
this Agreement, and no action taken pursuant to its provisions, shall create or
be construed to create a trust of any kind, or a fiduciary relationship, between
the Company and the Participant or any other person. To the extent the
Participant acquires rights to receive any payment or distribution under this
Agreement from the Company, such rights shall be no greater than those of an
unsecured creditor.

(b)               Taxes and Withholding. The Participant acknowledges that the
Bonus is subject to applicable federal income tax withholding at a rate of 25%
and to applicable FICA tax withholding. The Company will report the Bonus paid
on the Participant’s W-2 for 2012.

(c)                No Right to Continued Employment. Nothing in this Agreement
shall be interpreted or construed to confer upon the Participant any right with
respect to continuance of employment by the Company, nor shall this Agreement
interfere in any way with the right of the Company to terminate the
Participant’s employment at any time.



 

 

(d)               No Other Agreements. This Agreement sets forth the complete
terms of the Bonus and supersedes any and all other written or oral agreements
with respect thereto.

(e)                Governing Law. This Agreement and the legal relations between
the parties shall be construed in accordance with and governed by the internal
laws of the State of Florida.

 

IN WITNESS WHEREOF, the Company and the Participant have duly executed and
delivered this Bonus Agreement as of the date hereof.

 

 

BLUEGREEN CORPORATION

 

  By:/s/____________________________________  

Name: John M. Maloney, Jr.

Title: President & Chief Executive Officer

 

 

 

 

PARTICIPANT

 

 

  /s/______________________________________   Name: David Bidgood

 



 

 

Schedule A

Relinquished Equity Awards

 

Date of Grant   Equity Plan
Pursuant to Which
the Award was
Granted   Number of Stock
Options Granted  

Number of

Stock Options

Currently Held

06/25/2002   1995   28,986   28,986 06/25/2002   1995   171,014   171,014

 

 

 

